Citation Nr: 1548472	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a chronic low back strain and L5-S1 radiculopathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the Veteran contends that he has a current back disability related to his physical duties in service and back problems that he experienced while in service.  Service treatment records include an April 1965 record of treatment for a 3 day history of pain in the sacral area.  There was no prior history of a traumatic injury or any other back problems and a diagnosis of a left-sided paraspinal spasm was provided.  

The Veteran claims that his back problems in service were the result of his physical duties, which involved pulling and reinstalling ejection seats from military aircraft.  He has reportedly continued to experience back problems ever since service.  However, there is no evidence of any complaints of or treatment for back problems in his service treatment records other than the single April 1965 record of treatment for a left-sided paraspinal spasm, his April 1968 separation examination was normal other than for tattoos and scars, the first post-service clinical evidence of back problems is not for decades following service, and the Veteran has provided some inconsistent information concerning the history of his back symptoms following service.
A VA examination was conducted in July 2010 and the Veteran was diagnosed as having a chronic lower back strain and L5-S1 radiculopathy.  The nurse practitioner who conducted the examination opined that the Veteran's "diagnosis of L5-S1 radiculopathy [could not] be resolved to this issue without resorting to mere speculation."  She reasoned that the Veteran only had two papers documenting his low back pain, one in his service treatment records and one from 2010.  There were no medical records from 1965 to 2010.

The July 2010 opinion is insufficient because it is entirely based on the absence of objective clinical evidence of treatment for back problems for many years following service and does not reflect consideration of the Veteran's reported physical duties in service and back symptoms in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The July 2010 opinion is also insufficient because it is based upon an inaccurate history.  Although the examiner reasoned that there was no post-service clinical evidence of treatment for back problems until 2010, a January 2002 examination report from Lakeside Family Physicians includes a report of back pain.  Hence, the July 2010 opinion is based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Also, the opinion weighs neither for nor against the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current back disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA records of treatment, to specifically include all records contained in the Salisbury Vista electronic records system and dated from June 2006 through November 2006, from February 2007 through January 2009, and from July 2010 through the present; and all such records from any other identified VA facility.

All efforts to obtain these records must be documented in the claim file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability. All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand, all relevant electronic records contained in VBMS and the Virtual VA system, and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since February 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, is related to his physical duties in service involving the pulling and reinstalling of ejection seats from military aircraft, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all back disabilities diagnosed since February 2010 (including, but not limited to, the back disability found on a February 2010 MRI report from North Carolina Diagnostic Imaging and the diagnosis provided in the July 2010 VA examination report), the Veteran's reported physical duties in service involving the pulling and reinstalling of ejection seats from military aircraft, the treatment for back problems in service in April 1965, the Veteran's reports of continuing back problems in the years since service, and Dr. Wolff's February 2010 opinion.  

The absence of evidence of treatment for back problems for many years following service cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of back symptomatology in the years since service.

The examiner must provide reasons for each opinion given. 

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




